Citation Nr: 0812924	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  06-11 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to service connection for a depressive 
disorder, to include as secondary to the veteran's 
service-connected disabilities.

2.	Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1977 to 
April 1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his currently diagnosed depressive 
disorder is secondary to his service-connected disabilities.  
He essentially argues that his depression is caused by the 
constant pain he suffers, particularly from his service-
connected back injury.  

VA's duty to assist includes obtaining thorough and 
contemporaneous examinations in order to determine the nature 
and extent of the veteran's disabilities. 38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).  The 
veteran was provided VA examinations in March and June 2005.  
However, these examinations do not provide a clear etiology 
for the veteran's condition.  VA treatment records dated 
January 2006 diagnose the veteran with major depressive 
disorder, and suggest that this disorder appears to be in 
part related to [the veteran's] ongoing physical problems.  
As such, he should be afforded a VA examination to determine 
whether there is an etiological relationship between his 
currently diagnosed depressive disorder and his service-
connected disabilities.  

Finally, the veteran's claim for TDIU is impacted by the 
outcome of his claim for entitlement to service connection 
for a depressive disorder, and therefore, the TDIU claim is 
inextricably intertwined with the service connection claim.  
The United States Court of Appeals for Veterans Claims has 
held that all issues "inextricably intertwined" with an 
issue certified for appeal are to be identified and developed 
prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 
180 (1991).  As the TDIU claim is "inextricably 
intertwined" with the service connection claim, the TDIU 
claim must also be remanded to the AOJ in accordance with the 
holding in Harris. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination for the purpose of 
ascertaining the etiology of his 
depressive disorder.  The claims file, 
including a copy of this REMAND, must be 
made available to the examiner for review, 
and the examination report should reflect 
that such a review was accomplished.  Any 
necessary testing should be accomplished.  
After reviewing the record and examining 
the veteran, the examiner should specify 
the nature of any depression, providing 
appropriate diagnoses.  The examiner 
should then provide an opinion as to 
whether any current depression is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), proximately due to 
or been chronically worsened by any of the 
veteran's service-connected disabilities, 
including his low back disability.

A detailed rationale should be provided 
for all opinions.  Conversely, if the 
examiner concludes that an etiological 
opinion cannot be provided, he or she 
should clearly and specifically so specify 
in the examination report, with an 
explanation as to why this is so. 

2.  Following the above, the AOJ should 
readjudicate the veteran's claims.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative, if 
any, should be provided a supplemental 
statement of the case that contains a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issues on appeal.  An appropriate 
period of time should be allowed for 
response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


